Name: Council Regulation (EU) NoÃ 683/2011 of 17Ã June 2011 amending Regulation (EU) NoÃ 57/2011 as regards fishing opportunities for certain fish stocks
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  international law
 Date Published: nan

 16.7.2011 EN Official Journal of the European Union L 187/1 COUNCIL REGULATION (EU) No 683/2011 of 17 June 2011 amending Regulation (EU) No 57/2011 as regards fishing opportunities for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) No 57/2011 (1) fixes for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters. (2) Consultations on fishing opportunities between the Union and the Faroe Islands failed to result in an agreement for 2011. After a further round of consultations with Norway in March 2011, the fishing opportunities reserved for the consultations with the Faroe Islands can now be allocated to Member States. Therefore, Article 1 of Regulation (EU) No 57/2011 and the relevant TACs in Annexes IA and IB thereto should be amended in order to distribute the non-allocated quota and to reflect the traditional allocation of mackerel in the North-East Atlantic. (3) It is desirable to implement flexible arrangements regarding the use of blue whiting quotas across the two main management areas provided for in Annex IA to Regulation (EU) No 57/2011 for that fishery (namely the area consisting of EU and international waters of ICES zones I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV and the area consisting of ICES zones VIIIc, IX and X and EU waters of CECAF 34.1.1), since those two areas are subject to the same scientific advice and considered part of the same biological stock. (4) Annex IA to Regulation (EU) No 57/2011 establishes general quotas for Norway lobster in ICES zone VII and specific quotas for Norway lobster in the area of the Porcupine Bank located within that zone. It is necessary to fix those specific quotas anew for the year 2011 on the basis of updated data on historic catches. (5) Further to the consultations concluded on 17 March 2011 between coastal states (Faroe Islands, Greenland and Iceland) and other North East Atlantic Fisheries Convention (NEAFC) parties (Union and Norway) on the management of redfish in the Irminger Sea and adjacent waters, it is necessary to establish TACs for redfish in those areas while respecting the agreed time and area restrictions. Annex IB to Regulation (EU) No 57/2011 should be amended accordingly. (6) At its Annual Meeting in 2010, the Western and Central Pacific Fisheries Commission decided to maintain the limits imposed for that year on swordfish catches and on the number of vessels authorised to fish for swordfish, with effect from 1 January 2011. It is necessary to implement those measures in Union law. (7) During the Third International Meeting, held in May 2007, for the creation of a Regional Fisheries Management Organisation (RFMO) in the high seas of the South Pacific (SPRFMO), the participants accepted interim measures, including fishing opportunities, in order to regulate pelagic fishing activities as well as bottom fisheries in that area until the establishment of such RFMO. New interim measures have been accepted at the Second Preparatory Conference for the SPRFMO Commission, held in January 2011. Those interim measures are voluntary and not legally binding under international law. It is however appropriate, in accordance with the cooperation and conservation obligations enshrined in the International Law of the Sea, to implement those measures in Union law by establishing an overall quota for the Union. For the purpose of allocating the Union quota among the Member States, it is appropriate to establish a new and final allocation key on the basis of sound, fair and objective criteria of the past fishing performance of the Member States in 2009 and 2010 which is a recent and sufficiently representative period during which all Member States concerned were present on the fishing grounds. (8) Annex IIB to Regulation (EU) No 57/2011 sets fishing effort limitations for the recovery of certain southern hake and Norway lobster stocks in ICES divisions VIIIc and IXa, excluding the Gulf of Cadiz. It is appropriate to clarify the wording of a special condition set out in the framework of those fishing effort limitations and the consequences of receiving an unlimited number of days for landings in the 2011 management period. (9) Annex IIC to Regulation (EU) No 57/2011 sets fishing effort limitations for the purposes of Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (2). It is necessary to align the wording of that Annex with the wording of Article 5(2) of Regulation (EC) No 509/2007. (10) Regulation (EU) No 57/2011 applies, in general, from 1 January 2011. However, the fishing effort limits are laid down for a 1-year period starting from 1 February 2011. In order to follow the year-to-year regime of reporting on fishing opportunities, the provisions of this Regulation concerning catch limits and allocations should apply from 1 January 2011 and the provisions concerning fishing effort limits should apply from 1 February 2011, except where indicated otherwise. Such retroactive application is without prejudice to the principle of legal certainty as the fishing opportunities concerned have not yet been exhausted. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 57/2011 Regulation (EU) No 57/2011 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter This Regulation fixes the following fishing opportunities: (a) for the year 2011, catch limits for certain fish stocks and groups of fish stocks; (b) for the period from 1 February 2011 to 31 January 2012, certain effort limits; (c) for the periods set out in Articles 20, 21 and 22 and in Annexes IE and V, fishing opportunities for certain stocks in the Convention Area of the Convention on the Conservation of Antarctic Marine Living Resources (CCAMLR); (d) for the periods set out in Article 28, fishing opportunities for certain stocks in the Convention Area of the Inter American Tropical Tuna Commission (IATTC); and (e) additional fishing opportunities for mackerel resulting from uncaught quota in 2010.; (2) Annex IA is amended as follows: (a) the entry for sandeel and associated by-catches in EU waters of IIa, IIIa and IV is replaced by the following: Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (3) (SAN/2A3A4.) Denmark 334 324 Analytical TAC United Kingdom 7 308 Germany 511 Sweden 12 277 EU 354 420 (4) Norway 20 000 TAC 374 420 Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 282 989 32 072 9 434 9 434 0 395 0 United Kingdom 6 186 701 206 206 0 9 0 Germany 433 49 14 14 0 1 0 Sweden 10 392 1 178 346 346 0 15 0 EU 300 000 34 000 10 000 10 000 0 420 0 Norway 20 000 0 0 0 0 0 0 Total 320 000 34 000 10 000 10 000 0 420 0; (b) the entry for herring in IIIa is replaced by the following: Species : Herring (5) Clupea harengus Zone : IIIa (HER/03A.) Denmark 12 608 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 202 (6) Sweden 13 189 (6) EU 25 999 (6) TAC 30 000 (c) the entry for herring in EU and international waters of Vb, VIb and VIaN is replaced by the following: Species : Herring Clupea harengus Zone : EU and international waters of Vb, VIb and VIaN (7) (HER/5B6ANB) Germany 2 513 Analytical TAC France 475 Ireland 3 396 The Netherlands 2 513 United Kingdom 13 584 EU 22 481 TAC 22 481 (d) the entry for blue whiting in EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 1 533 (8) Analytical TAC Germany 596 (8) Spain 1 300 (8) (9) France 1 067 (8) Ireland 1 187 (8) The Netherlands 1 869 (8) Portugal 121 (8) (9) Sweden 379 (8) United Kingdom 1 990 (8) EU 10 042 (8) TAC 40 100 (e) the entry for blue ling in EU waters and international waters of Vb, VI, VII is replaced by the following: Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) (12) Germany 20 Analytical TAC Article 13 of this Regulation applies. Estonia 3 Spain 62 France 1 422 Ireland 5 Lithuania 1 Poland 1 United Kingdom 362 Others 5 (10) EU 1 717 Norway 150 (11) TAC 2 032 (f) the entry for ling in EU and international waters of VI, VII, VIII, IX, X, XII and XIV is replaced by the following: Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 30 Analytical TAC Article 13 of this Regulation applies. Denmark 5 Germany 109 Spain 2 211 France 2 357 Ireland 591 Portugal 5 United Kingdom 2 716 EU 8 024 Norway 6 140 (15) (16) TAC 14 164 (g) the entry for Norway lobster in zone VII is replaced by the following: Species : Norway lobster Nephrops norvegicus Zone : VII (NEP/07.) Spain 1 306 (17) Analytical TAC France 5 291 (17) Ireland 8 025 (17) United Kingdom 7 137 (17) EU 21 759 (17) TAC 21 759 (17) (h) the entry for mackerel in IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId (MAC/2A34.) Belgium 517 (20) Article 3 of Regulation (EC) No 847/96 does not apply. Denmark 18 084 (20) (22) Germany 539 (20) France 1 629 (20) The Netherlands 1 640 (20) Sweden 4 860 (18) (19) (20) United Kingdom 1 518 (20) EU 28 787 (18) (20) (22) Norway 169 019 (21) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2011 and in December 2011 (MAC/*2A6.) Denmark 0 4 130 0 0 9 764 () France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 847 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 () Includes 183 tonnes of quota transferred from unused 2010 fishing opportunities.; (i) the entry for mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV is replaced by the following: Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 20 694 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Spain 22 Estonia 172 France 13 797 Ireland 68 978 Latvia 127 Lithuania 127 The Netherlands 30 177 Poland 1 457 United Kingdom 189 694 EU 325 245 (26) Norway 14 050 (24) (25) TAC Not relevant Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2011 and from 1 September to 31 December 2011 Norwegian waters of IIa (MAC/*2AN-) Germany 8 326 849 France 5 551 566 Ireland 27 754 2 832 The Netherlands 12 142 1 238 United Kingdom 76 325 7 789 EU 130 098 13 274; (j) the entry for mackerel in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 30 609 (27) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. France 203 (27) Portugal 6 327 (27) EU 37 139 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. VIIIb (MAC/*08B.) Spain 2 570 France 17 Portugal 531; (k) the entry for mackerel in Norwegian waters of IIa and IVa is replaced by the following: Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N.) Denmark 13 018 (28) (29) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. EU 13 018 (28) (29) TAC Not relevant (l) the entry for sprat and associated by-catches in EU waters of IIa and IV is replaced by the following: Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 835 Precautionary TAC Denmark 145 273 Germany 1 835 France 1 835 The Netherlands 1 835 Sweden 1 330 (30) United Kingdom 6 057 EU 160 000 (33) Norway 10 000 (31) TAC 170 000 (32) (m) the entry for horse mackerel and associated by-catches in EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV is replaced by the following: Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 781 (34) Analytical TAC Germany 12 314 (34) (35) Spain 16 795 France 6 338 (34) (35) Ireland 41 010 (34) The Netherlands 49 406 (34) (35) Portugal 1 618 Sweden 675 (34) United Kingdom 14 850 (34) (35) EU 158 787 (36) TAC 158 787 (3) Annex IB is amended as follows: (a) the entry for cod and haddock in Faroese waters of Vb is replaced by the following: Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (C/H/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 EU 0 TAC Not relevant; (b) the entry for blue whiting in Faroese waters is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 EU 0 TAC 40 100 (37) (c) the entry for ling and blue ling in Faroese waters of Vb is replaced by the following: Species : Ling and blue ling Molva molva and Molva dypterygia Zone : Faroese waters of Vb (B/L/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 EU 0 TAC Not relevant; (d) the entry for northern prawn in Greenland waters of V and XIV is replaced by the following: Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 1 950 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 1 950 EU 7 000 (38) TAC Not relevant (e) the entry for saithe in Faroese waters of Vb is replaced by the following: Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 EU 0 TAC Not relevant; (f) the entry for Greenland halibut in Greenland waters of NAFO 0 and 1 is replaced by the following: Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 0 and 1 (GHL/N01GRN) Germany 1 850 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. EU 2 650 (39) TAC Not relevant (g) the entry for Greenland halibut in Greenland waters of V and XIV is replaced by the following: Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 5 867 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 309 EU 7 000 (40) TAC Not relevant (h) the entry for redfish in EU and international waters of V; international waters of XII and XIV is replaced by the following: Species : Redfish (shallow pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 (41) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (41) Spain 0 (41) France 0 (41) Ireland 0 (41) Latvia 0 (41) The Netherlands 0 (41) Poland 0 (41) Portugal 0 (41) United Kingdom 0 (41) EU 0 (41) TAC 0 (41) Species : Redfish (deep pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 177 (42) (43) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 3 569 (42) (43) Spain 633 (42) (43) France 336 (42) (43) Ireland 1 (42) (43) Latvia 64 (42) (43) The Netherlands 2 (42) (43) Poland 324 (42) (43) Portugal 757 (42) (43) United Kingdom 8 (42) (43) EU 5 871 (42) (43) TAC 38 000 (42) (43) (i) the entry for redfish in Greenland waters of V and XIV is replaced by the following: Species : Redfish (pelagic) Sebastes spp. Zone : Greenland waters of V and XIV (RED/514GRN) Germany 5 164 (44) (45) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 26 (44) (45) United Kingdom 37 (44) (45) EU 5 227 (44) (45) TAC Not relevant (j) the entry for other species in Faroese waters of Vb is replaced by the following: Species : Other species (46) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 EU 0 TAC Not relevant (k) the entry for flatfish in Faroese waters of Vb is replaced by the following: Species : Flatfish Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 EU 0 TAC Not relevant; (4) in Annex IC, the entry for northern prawn in zone NAFO 3L is replaced by the following: Species : Northern prawn Pandalus borealis Zone : NAFO 3L (47) (PRA/N3L.) Estonia 214 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 214 Lithuania 214 Poland 214 Other Member States 213 (48) EU 1 069 TAC 19 200 (5) In Annex ID, the entry for bluefin tuna in the Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045W) is replaced by the following: Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045W) Cyprus 66,98 (53) Greece 124,37 Spain 2 411,01 (50) (53) France 958,42 (50) (51) (53) Italy 1 787,91 (53) (54) Malta 153,99 (53) Portugal 226,84 Other Member States 26,90 (49) EU 5 756,41 (50) (51) (53) (54) TAC 12 900 (6) Annex IH is replaced by the following: ANNEX IH WCPFC Convention Area Species : Swordfish Xiphias gladius Zone : WCPFC Convention Area south of 20 ° S (SWO/F7120S) EU 3 170,36 Analytical TAC TAC Not relevant; (7) Annex IJ is replaced by the following: ANNEX IJ SPRFMO Convention Area Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany 10 223,67 The Netherlands 11 080,80 Lithuania 7 112,63 Poland 12 231,90 EU 40 649; (8) Annex IIB is amended as follows: (a) point 5.2 is replaced by the following: 5.2. For the purposes of fixing the maximum number of days at sea that an EU vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in the year 2008 or 2009 made by the vessel shall represent less than 5 tonnes or less than 3 % of the total landings in live weight; and (b) the total landings of Norway lobster in the year 2008 or 2009 made by the vessel shall represent less than 2,5 tonnes according to the landings in live weight.; (b) point 9.1 is replaced by the following: 9.1. If a vessel has received an unlimited number of days resulting from compliance with the special conditions, the vessels landings in the 2011 management period shall not exceed 5 tonnes or 3 % of the total landings in live weight of hake and 2,5 tonnes in live weight of Norway lobster.; (9) Annex IIC is amended as follows: (a) point 2 is replaced by the following: 2. Fishing gear For the purposes of this Annex, the following groupings of fishing gears shall apply: (a) beam trawls of mesh size equal to or greater than 80 mm; (b) static nets including gill-nets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm.; (b) Table I is replaced by the following: Table I Gear point 2 Denomination Only the gear groupings as defined in point 2 are used Western Channel 2(a) Beam trawls of mesh size  ¥ 80 mm 164 2(b) Static nets with mesh size  ¤ 220 mm 164; (10) Annex VII is replaced by the following: ANNEX VII WCPFC CONVENTION AREA Maximum number of EU vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 EU 14. Article 2 Entry into force and applicability This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Points 1 to 7 and point 10 of Article 1 shall apply from 1 January 2011. Points 8 and 9 of Article 1 shall apply from 1 February 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 2011. For the Council The President MATOLCSY Gy. (1) OJ L 24, 27.1.2011, p. 1. (2) OJ L 122, 11.5.2007, p. 7. (3) Excluding waters within six miles of UK baselines at Shetland, Fair Isle and Foula. (4) At least 98 % of landings counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting are to be counted against the remaining 2 % of the TAC Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 282 989 32 072 9 434 9 434 0 395 0 United Kingdom 6 186 701 206 206 0 9 0 Germany 433 49 14 14 0 1 0 Sweden 10 392 1 178 346 346 0 15 0 EU 300 000 34 000 10 000 10 000 0 420 0 Norway 20 000 0 0 0 0 0 0 Total 320 000 34 000 10 000 10 000 0 420 0; (5) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (6) Up to 50 % of this amount may be fished in EU waters of IV.; (7) Reference is to the herring stock in VIa, north of 56 ° 00 N and in that part of VIa which is situated east of 07 ° 00 W and north of 55 ° 00 N, excluding the Clyde.; (8) Of which up to 68 % may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (9) Transfers of this quota may be effected to VIIIc, IX and X; EU waters of CECAF 34.1.1. Such transfers must be notified in advance to the Commission.; (10) Exclusively for by-catches. No directed fisheries are permitted under this quota. (11) To be fished in EU waters of IIa, IV, Vb, VI and VII. (12) Special rules apply in accordance with Article 1 of Regulation (EC) No 1288/2009 () and point 7 of Annex III to Regulation (EC) No 43/2009 (). (13) Council Regulation (EC) No 1288/2009 of 27 November 2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 (OJ L 347, 24.12.2009, p. 6). (14) Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (OJ L 22, 26.1.2009, p. 1).; (15) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes. (16) Including tusk. The quotas for Norway are ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII.; (17) Of which no more than the following quotas may be taken in VII (Porcupine Bank  Unit 16) (NEP/*07U16): Spain 377 France 241 Ireland 454 United Kingdom 188 EU 1 260; (18) Including 242 tonnes to be taken in Norwegian waters south of 62 °N (MAC/*04N-). (19) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (20) May also be taken in Norwegian waters of IVa. (21) To be deducted from Norways share of the TAC (access quota). This amount includes Norways share in the North Sea TAC of the amount of 47 197 tonnes. This quota may be fished in IVa only, except for 3 000 tonnes that may be fished in IIIa. (22) Includes 323 tonnes of quota transferred from unused 2010 fishing opportunities. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2011 and in December 2011 (MAC/*2A6.) Denmark 0 4 130 0 0 9 764 () France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 847 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 () Includes 183 tonnes of quota transferred from unused 2010 fishing opportunities.; (23) Includes 183 tonnes of quota transferred from unused 2010 fishing opportunities.; (24) May be fished in IIa, VIa north of 56 ° 30 N, IVa, VIId, VIIe, VIIf and VIIh. (25) An additional 33 804 tonnes of access quota may be fished by Norway north of 56 ° 30 N and counted against its catch limit. (26) Includes 674 tonnes of quota omitted from the 2010 fishing opportunities. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2011 and from 1 September to 31 December 2011 Norwegian waters of IIa (MAC/*2AN-) Germany 8 326 849 France 5 551 566 Ireland 27 754 2 832 The Netherlands 12 142 1 238 United Kingdom 76 325 7 789 EU 130 098 13 274; (27) Quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. VIIIb (MAC/*08B.) Spain 2 570 France 17 Portugal 531; (28) Catches taken in IVa (MAC/*4A.) and in IIa (MAC/*02A.) to be reported separately. (29) Includes 272 tonnes of quota transferred from unused 2010 fishing opportunities.; (30) Including sandeel. (31) May only be fished in EU waters of IV. (32) Preliminary TAC. The final TAC will be established in the light of new scientific advice during the first half of 2011. (33) At least 98 % of landings counted against the TAC must be of sprat. By-catches of dab and whiting are to be counted against the remaining 2 % of the TAC.; (34) Up to 5 % of this quota fished in EU waters of IIa or IVa before 30 June 2011 may be accounted for as fished under the quota concerning EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*4BC7D). (35) Up to 5 % of this quota may be fished in VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07D). (36) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC.; (37) TAC agreed by the Union, Faroe Islands, Norway and Iceland.; (38) Of which 3 100 tonnes are allocated to Norway.; (39) Of which 800 tonnes are allocated to Norway to be fished in NAFO 1 only.; (40) Of which 824 tonnes are allocated to Norway.; (41) May not be fished from 1 January to 9 May 2011. (42) May only be taken within the area bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 (43) May not be fished from 1 January to 9 May 2011.; (44) May only be fished by pelagic trawl. May be fished East or West. (45) The quota may be fished in the NEAFC Regulatory Area on the condition that reporting conditions established by Greenland are fulfilled (RED/*51214). When fished in the NEAFC Regulatory Area, redfish may only be taken as of 10 May 2011 as deep pelagic redfish, and only within the area bounded by the lines joining the following coordinates (RED/*5-14). Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 ; (46) Excluding fish species of no commercial value.; (47) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 0 46 ° 40 0 2 47 ° 20 0 46 ° 30 0 3 46 ° 00 0 46 ° 30 0 4 46 ° 00 0 46 ° 40 0 (48) Except Estonia, Latvia, Lithuania and Poland.; (49) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (50) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 350,51 France 158,14 EU 508,65 (51) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 45 () EU 45 () This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (52) This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (53) Within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 48,22 France 47,57 Italy 37,55 Cyprus 1,34 Malta 3,08 EU 137,77 (54) Within this TAC, the following catch limit and allocation between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 37,55 EU 37,55;